Citation Nr: 0215935	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  00-23 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a low back 
disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right hand rash.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating determination of 
the Cheyenne Department of Veterans Affairs (VA) Regional 
Office (RO).   


FINDINGS OF FACT

1.  Any current right knee disorder is not of service origin.

2.  Any current low back disorder is not of service origin.

3.  The RO denied entitlement to service connection for a 
skin rash of the right hand on the basis that new and 
material evidence had not been submitted to reopen the claim 
in September 1998.  The veteran was notified of this decision 
later that month and did not properly perfect his appeal.  
Thus, the decision became final.

4.  Evidence submitted since the September 1998 decision does 
not bear directly or substantially upon the issue at hand and 
is duplicative or cumulative in nature.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

2.  A low back disorder was not incurred or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. § 3.303 
(2001).

3.  The previous RO determination denying service connection 
for a skin rash of the right hand is final.  New and material 
evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  Hereinafter known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the July 2000 rating 
determination, the October 2000 SOC, and the December 2000 
and the November 2001 SSOC informed the appellant of the 
information and evidence needed to substantiate this claim. 

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001).  An examination or 
opinion is deemed "necessary" if the evidence of record 
before the Secretary, taking into consideration all 
information and lay or medical evidence (including statements 
of the claimant) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim. 38 U.S.C.A. § 5103A (West Supp. 2001).

The Board concludes that all duties owed the veteran by the 
Secretary to assist him in obtaining evidence necessary to 
substantiate his claim have been performed, and that as part 
of such duties, a medical examination is not necessary to 
make a decision on the claim.  VA obtained all VA records 
which it can be reasonably certain exist and it has asked the 
veteran for help in submitting any more evidence.

Moreover, as for the necessity for an additional examination, 
the evidence before the Secretary does not, taking into 
account all information and lay or medical evidence 
(including statements of the claimant), indicate that the 
right knee or the low back disorders at issue may be 
associated with the veteran's active military service.  
Moreover, an examination is not required because there is no 
reasonable possibility that an examination would aid in 
substantiating the claim.  See 38 U.S.C.A. § 1116 (West 1991 
and Supp. 2001 and as amended by the Veterans Education and 
Benefits Expansion Act of 2001, Section 201) and 5107(A)(d) 
and (e) (West Supp. 2001) and compare with 38 C.F.R. 
§ 3.309(e) (2001) and the Federal Register since July 1, 
2001.  See also Winters v. West, 12 Vet. App. 203, 207 
(1999), and Soyini v Derwinski, 1 Vet. App. 540, 546 (1991), 
which stand for the proposition that the law does not require 
a useless act.  The Board also notes that the VA medical 
records which are contained in the claims folder are adequate 
for rating purposes and permit the claim to be decided 
without further examination.  38 C.F.R. § 3.326(b) (2001).  
As such, VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Moreover, 
as the Board finds that the directives of VCAA have been 
complied with regarding VA's duties to notify and to assist 
the veteran, the Board finds that the veteran has not been 
prejudiced by the Board's consideration of the merits of his 
claim, as set forth below.  See Bernard v. Brown, 4 Vet. App. 
384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence and argument 
and that he is not prejudiced by this decision.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).


Low Back and Right Knee

A review of the veteran's service medical records 
demonstrates that they are devoid of any complaints or 
findings of right knee or low back problems.  At the time of 
the veteran's May 1978 service separation examination, normal 
findings were reported for the spine and lower extremities.  

On his initial application for compensation and pension, 
received in February 1981, the veteran did not report any 
complaints or findings of low back or right knee problems.  
Outpatient treatment records received from the Cheyenne VAMC 
for the period covering 1981 to 1985 also make no reference 
to right knee or low back problems.  

In April 2000, the veteran requested service connection for a 
right knee disorder, which he claimed occurred from jumping 
out of planes during his period of active military service, 
and service connection for a low back disorder, which he 
claimed occurred as a result of carrying his backpack and 
machine gun and parachute jumping during service.  

In an August 2000 letter, the veteran's mother indicated that 
the veteran complained about his back in 1975.  She stated 
that his training was very intense and that he had some bad 
jumps.  She also noted that he had to carry his machine gun 
and back pack for several miles at a time which resulted in 
his back condition.  She indicated that he told her he did 
not seek treatment inservice because he was not in the field 
and was not allowed to go to the doctor.  

In an August 2000 letter, the veteran's sister indicated that 
the veteran complained about his back after three years in 
the service.  She noted that the veteran reported that his 
back and knees were giving him trouble.  She also reported 
that the veteran duties included carrying large amounts of 
weight on his back.  She stated that it was her belief that 
his activities inservice caused his back problems.  

Outpatient treatment record obtained in conjunction with the 
veteran's claim demonstrate that at the time of a May 2000 
visit, the veteran had an Axis III diagnosis of a post 
patellar fracture secondary to an auto accident.  At the time 
of an August 2000 visit, the veteran reported having back and 
knee pain.  

In his October 2000 substantive appeal, the veteran indicated 
that he felt service connection was warranted for his knees 
and back as his training assignments were very demanding and 
dangerous.  He stated that his knee and back problems started 
during his tour of duty.  

In a January 2001 letter, the veteran indicated that both 
knees had given him trouble since jumping.  He noted that he 
did not receive treatment inservice as he was not let out of 
the field to seek medical treatment.  

At the time of his October 2001 hearing, the veteran 
indicated that he injured his right knee and back while 
parachute jumping in the Army.  The veteran reported that he 
injured his knee on several occasions.  He noted that the 
first time he injured his knee was jumping in Panama.  The 
veteran stated that on one occasion his main chute did not 
deploy and he injured his back and knees.  He testified that 
he did not receive any treatment after these injuries.  He 
also reported injuring his knee and back while rock 
repelling.  The veteran further testified that he received no 
treatment for his knee in the years following service.  He 
stated that he currently had aches and pains in his knee.  
The veteran reported taking Percocets for his pains.  He also 
testified that he had not injured his back or right knee in 
the years following service.  

The veteran noted that his back hurt when walking, standing, 
doing clothes, or when being on his feet for an extended 
period of time.  The veteran further testified as to having 
jumped in bad weather and being dragged along the ground on 
occasion.  He also reported receiving no treatment for his 
back subsequent to service.  He noted being in a motorcycle 
accident three or four years ago.  He indicated that the 
first time he was diagnosed with a knee problem was 
approximately two years prior to the hearing.  

Outpatient treatment records obtained subsequent to the 
hearing continued to note that the veteran had a right 
patellar fracture subsequent to the auto accident.  At the 
time of a September 22, 2000, visit, the veteran was noted to 
have chronic pain secondary to the motor vehicle accident.  
In a January 2001 treatment record, the veteran was noted to 
have chronic pain secondary to osteoarthritis and the motor 
vehicle accident.  In a March 2001 outpatient treatment 
record, the veteran was noted to be requesting renewal of his 
Percocet for chronic pain of the lower back following the 
auto accident.  

Service connection for right knee and low back disorders is 
not warranted.  The veteran maintains that he injured his 
right knee and back performing various duties, including 
parachute jumping, while inservice.  However, the service 
medical records are devoid of any treatment for a low back or 
right knee disorder.  Moreover, physical examination 
performed at the time the May 1978 service separation 
examination revealed normal findings for the back and 
musculoskeletal system and the upper extremities. 

As to continuity of symptomatology, the Board notes that the 
veteran's recent statements relating his back and right knee 
disorders to service are in conflict with the service medical 
records, the service medical examinations, and the treatment 
records covering the period of time subsequent to service.  
Furthermore, the most recent treatment records demonstrate 
that the veteran had a right patellar fracture subsequent to 
service as a result of a motor vehicle accident and that he 
had chronic back pain as a result of an automobile accident.  
The objective medical evidence, in this case the negative 
medical evidence, is more probative than the veteran's more 
recent assertions of continuous problems with his right knee 
and back.  

The Board notes that the veteran is competent to report his 
current manifestations of the right knee and low back 
problems because this requires only personal knowledge, not 
medical expertise, as it comes to him through his senses.  
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, as a 
lay person, he is not competent to offer opinions on medical 
diagnosis or causation, and the Board may not accept 
unsupported lay speculation with regard to medical issues.  
See Espiritu v. Derwinski, 2 Vet. App. 482 (1992); Moray v. 
Brown, 5 Vet. App. 211 (1993).  Likewise, the veteran's 
relatives are also not qualified to render medical opinions 
as to the etiology of any current low back or right knee 
disorders.  Moreover, there has been no objective medical 
evidence submitted relating the veteran's current right knee 
and low back disorders to his period of service.  

The Board again notes that that a veteran is competent to 
report that there was an  inservice trauma to the knees and 
back.  However, his recent statements and those of the lay 
informants must be balanced against the entire record, 
including the contemporaneous records.  The service records 
are silent for knee and back complaints.  His recent 
statements that he could not seek treatment at the time of 
the injury has been considered.  However, his explanation 
does not address the absence of records after the injury when 
he was returned to a base.  Further, his recent statements 
are in conflict with his sworn statement in June 1975 that he 
did not have a history of back or knee trouble.  Furthermore, 
when he filed his claim in 1981, the document was silent for 
knee and back claims.  His silence, when otherwise 
affirmatively speaking constitutes negative evidence.  
Lastly, the separation examination was normal.  The Board 
concludes that the records during and in proximity to service 
are more probative than his recent statement, even if sworn.

The Board is sympathetic to the veteran's beliefs; however, 
the evidence shows that any current right knee or low back 
disorder is not related to the veteran's period of service.  
Therefore, the preponderance of the evidence is against the 
claims and there is no doubt to be resolved.


Right Hand Rash

As to the issue of whether new and material evidence has been 
submitted to reopen the claim of service connection for a 
right hand rash, the Board notes that new regulations have 
recently been placed into effect with respect to 
determinations as to whether new and material evidence has 
been submitted to reopen a claim for service connection.  
These regulations apply to claims filed subsequent to August 
29, 2001.  As this claim was received prior to this time, it 
is governed by the laws and regulations addressed below.

When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, the claim will be 
reopened, and the claim decided upon the merits.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

"New and material evidence" means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A review of the veteran's service medical records 
demonstrates that he was treated for ring worm in August 
1976.  Physical examination performed at the time of an 
August 6, 1976, outpatient visit revealed a rash on the 
thighs, the lower legs, and the abdomen.  A diagnosis of 
tinea was rendered at that time.  At the time of an August 
13, 1976, visit, the veteran was seen with complaints of a 
rash on his ears and eyes.  He was given hydrocortisone cream 
at the time.  There were no further complaints or findings of 
rashes inservice.  At the time of the veteran's May 1978 
service separation examination, normal findings were reported 
for the skin.  

In May 1985, the RO denied service connection for a rash on 
the right hand.  The RO noted the service records and that 
the discharge examination showed the skin to be normal.  The 
RO further noted that the veteran was seen more than a month 
after his discharge from service for a skin conditions of the 
hands, feet, and groin, diagnosed as tinea cruris.  The RO 
indicated that service connection for a skin rash of the 
hands, feet, and groin was denied as it was not show in his 
service medical records.  The RO found that the treatment for 
ringworm was considered an acute condition with no residuals 
shown at the time of discharge from service.  The veteran was 
notified of this decision later that month and did not 
appeal.  Thus, the decision became final.  

In April 1998, the veteran requested that his claim for 
service connection for the rash on his hands, groin, and 
arms, be reopened.  He stated that this rash started when he 
was stationed in Panama in early 1976.  He reported that the 
rash recurred about every three or four months.  

In May 1998, the veteran was afforded a VA skin examination.  
At the time of the examination, the veteran complained of a 
rash on the right hand and on both feet.  He reported that 
the rash began while he was on jungle training in Panama in 
1975.  He was noted to have been discharged from the military 
in 1978.  The VA examiner indicated that he had seen the 
veteran at his office on July 17, 1978, with scaling of the 
hands, feet, and groin.  He noted that testing was positive 
for fungal hyphae at that time and the veteran was treated 
with Grispeg but did not return for any follow-ups.  The 
veteran reported that since then he had used Tinactin 
whenever the skin problem flared up.  He noted that he had 
been given a white cream which helped better than Tinactin 
but this cost him $40.00 per tube and he was not willing to 
pay that.  

Physical examination revealed mild desquamation of the right 
hand.  There was scaling on both feet, most noticeably on the 
plantar surface.  There were also thickened misshaped nails 
on both feet.  It was the examiner's impression that the 
veteran had tinea.  A culture performed was positive for 
fungus.  The examiner indicated that a review of the Army 
records provided by the VA hospital did not show that he was 
ever treated for a fungal infection while on active duty in 
the military.  

In a September 1998 rating determination, the RO noted that 
service connection for skin rashes had been previously denied 
and that the veteran had been notified, with those decisions 
now becoming final.  The RO observed that the previous 
denials had been based upon there being no chronic skin 
condition shown inservice and that at the time of his service 
separation examination the veteran did not report any skin 
problems nor were there any shown.  The RO further noted that 
the veteran was afforded a VA examination in conjunction with 
his current claim.  It observed that the examiner had treated 
the veteran for scaling of the hands, feet, and groin on July 
17, 1978.  The examiner noted that the veteran did not return 
for any follow-up and that a review of the veteran's service 
medical records revealed no fungal condition.  

The RO noted that the veteran's service medical records 
showed no evidence of a fungal condition.  It further 
observed that while the veteran was seen for a fungal 
condition shortly after separation, this was not a 
presumptive condition.  It also observed that although the 
veteran was requested to submit evidence to show continuity 
of treatment for the condition from the time of his military 
service to the present, he had failed to do so.  It found 
that lacking any evidence of a chronic skin condition having 
been incurred while on active military duty, or any evidence 
linking the veteran's current condition to his active 
military service, there was no reasonable possibility that 
the new evidence submitted in connection with the current 
claim would change the previous decision.  

The veteran was notified of this decision later that month 
and did not appeal.  Thus, the decision became final.   

In April 2000, the veteran requested that his claim for a 
skin rash on the right hand be reopened.  

In her August 2000 letter, the veteran's mother indicated 
that he veteran had jungle rot which periodically came and 
went.  She related this to his period of service.  

Outpatient treatment records received in conjunction with the 
veteran's claim reveal that he was seen with complaints of a 
rash on his hand in August 2000.  The veteran noted that the 
rash would come and go and that it was last two to three 
weeks at a time.  A diagnosis of tinea was rendered at that 
time.  

At the time of his October 2000 hearing, the veteran 
testified that he would get a rash on his groin and his right 
hand.  He stated that the rash started in Panama in 1975 or 
76.  The veteran indicated that the rash would return with 
hot humid weather.  He testified that he was only treated 
once for his skin while in the military.  He indicated that 
he had been given a cream at the VA for the treatment of his 
skin rash.  

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of the 
previous denial.  The RO denied service connection by finding 
a lack of any evidence of a chronic skin condition having 
been incurred while on active military duty and a lack of any 
evidence linking the veteran's current condition to his 
active military service. 

The recently received treatment records, while demonstrating 
treatment for a rash of the right hand are cumulative of 
information known at the time of the previous denial.  The 
veteran had previously been diagnosed with a fungus of the 
right hand.  Moreover, the medical evidence fails to provide 
a link between the veteran's currently diagnosed rash and his 
period of service.  It is not new and material.

The statements from the veteran and those individuals noting 
the veteran to have jungle rot and relating this to service 
are cumulative of evidence and beliefs noted known at the 
time of the prior denial.  The testimony of the veteran at 
the time of his October 2000 hearing is also essentially 
cumulative of information known at the time of the previous 
RO denial.  Moreover, the testimony of the veteran about his 
current treatment does not provide a basis to reopen the 
previous denial as it only shows that the veteran has 
recently been treated for a rash of the right hand. 

In sum, there has been no evidence submitted since the prior 
final Board decision that is new and material to warrant the 
reopening of the claim of entitlement to service connection 
for a skin rash of the right hand.  


ORDER

Service connection for a right knee disorder is denied.  
Service connection for a low back disorder is denied.  The 
petition to reopen a claim for service connection for a skin 
rash of the right hand is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

